Exhibit 10.14

 

EMPLOYMENT AGREEMENT

Between

GRAHAM PACKAGING HOLDINGS COMPANY,

GRAHAM PACKAGING COMPANY, L.P.,

And

The Chief Executive Officer

 

Page 1 of 34



Exhibit 10-14

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT dated as of March 28, 2007 and effective as of December 4,
2006 (the “Agreement”) among Graham Packaging Holdings Company, a Delaware
limited partnership (“Holdings”), Graham Packaging Company, L.P., a Delaware
limited partnership (“Limited Partnership”, or “L.P.” or “Company”), and
Warren D. Knowlton (“Executive”).

WHEREAS, the Company desires to employ Executive as its Chief Executive Officer
and Executive desires to be employed as the Chief Executive Officer on the terms
and subject to the conditions set forth herein:

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the Company and Executive hereby agree as follows:

ARTICLE 1

 

DEFINITIONS

The terms set forth below have the following meanings (such meanings to be
applicable to both the singular and plural forms, except where otherwise
expressly indicated):

1.1.          “Accounting Firm” - see Exhibit A.

1.2.          “Accrued Base Salary” means the amount of Executive’s Base Salary
that is accrued but not yet paid as of the Date of Termination.

1.3.          “Affiliate” means any Person directly or indirectly controlling,
controlled by, or under direct or indirect common control with, the Company. For
the purposes of this definition, the term “control” when used with respect to
any Person means the power to direct or cause the direction of management or
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise.

1.4.          “Agreement” - see the recitals to this Agreement

1.5.          “Agreement Date” means the effective date that is specified in the
recitals to this Agreement.

1.6.          “Annual Bonus” - see Section 4.2(a).

1.7.          “Base Salary” - see Section 4.1.

1.8.          “Beneficial Owner” means a “beneficial owner,” as such term is
defined in Rule 13d-3 under the Exchange Act (or any successor rule thereto).

1.9.          “Beneficiary” - see Section 9.3.

1.10.        “Blackstone” means collectively, Blackstone Capital Partners III
Merchant Banking Fund L.P., Blackstone Offshore Capital Partners III L.P. and
their Affiliates (other than the Company and its Subsidiaries).

1.11.        “Board” means the Board of Directors of the Company subsequent to
the incorporation of the L.P. and the substitution of it as successor for the
L.P. as a party to this Agreement. Prior thereto, the Board shall mean the
General Partner (as defined in the LP Agreement).

1.12.          “Cause” means any of the following:

(a)           Executive commits an act of willful misconduct, fraud,
embezzlement or misappropriation against Holdings, the Company or any of its
affiliates or subsidiaries, or shall be convicted by a court of competent
jurisdiction of, or shall plead guilty or nolo contendere to, any felony or any
crime involving moral turpitude or any crime which is reasonably likely to
materially adversely affect the reputation of Holdings, the Company or
Executive’s ability to perform the duties required under the Agreement; or

 

Page 2 of 34



Exhibit 10.14

 

(b)           Executive commits a material breach of any of the covenants in the
Employment Agreement, which breach has not been remedied within 30 days of
notice thereof by the Company to Executive.

1.13.          “Change of Control” means any of the following events:

(a)           the sale or disposition, in one or a series of transactions, of
all or substantially all the assets of the Company to any one or more “persons”
or “groups” (as such terms are defined or used in Sections 13(d)(3) or
14(d)(2) of the Exchange Act) other than Blackstone;

(b)           before the effective date of an initial public offering of the
equity securities of the Company (or of its successor after conversion to a
corporation) (the “IPO Date”), representatives of Blackstone (individually or in
the aggregate) cease to comprise a majority of the Board;

(c)           individuals who, as of the IPO Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute a majority of the members
of the Board; provided that any individual who becomes a Director after the IPO
Date whose election or nomination for election by the Company’s Shareholders was
approved by a majority of the members of the Incumbent Board (other than an
election or nomination of an individual (i) who is not a representative of
Blackstone and (ii) whose initial assumption of office is in connection with an
actual or threatened “election contest” relating to the election of the
Directors of the Company (as such terms are used in Rule 14a-11 under the
Exchange Act), “tender offer” (as such term is used in Section 14(d) of the
Exchange Act) or a proposed merger) shall be deemed to be members of the
Incumbent Board; or

(d)           any person or group, other than Blackstone, is or becomes the
Beneficial Owner, directly or indirectly, of more than 50% of the total voting
power of the then outstanding voting stock of the Company (or any entity which
controls the Company or which is a successor to all or substantially all of the
assets of the Company), including by way of merger, consolidation, tender or
exchange offer or otherwise (other than an offering of stock to the general
public through a registration statement filed with the Securities and Exchange
Commission) and representatives of Blackstone (individually or in the aggregate)
cease to comprise a majority of the Board.

Notwithstanding the foregoing, there shall not be a Change of Control if, in
advance of such event, Executive agrees in writing that such event shall not
constitute a Change of Control.

1.14.          “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

1.15.          “Committee” means the Compensation Committee of the Board.

1.16.        “Common Stock” means the common stock of the Company following its
incorporation, and the equivalent L.P. units prior to its incorporation.

1.17.          “Company” - see the recitals to this Agreement.

1.18.          “Company Inventions” - see Section 8.2(b).

1.19.        “Date of Termination” means the effective date of a Termination of
Employment for any reason, including death or Disability, whether by either the
Company or the Executive.

1.20.        “Director” means a director of the Company subsequent to its
incorporation or a member of the governing body of the general partner of the
L.P. prior to its incorporation.

1.21.          “Disability” means the Executive is “disabled” as determined
under Section 409A of the Code.

1.22.          “Employment Period” - see Section 3.1.

1.23.        “Exchange Act” means the Securities Exchange Act of 1934, as
amended, or any successors thereto.

1.24.          “Excise Tax” - see Exhibit A.

1.25.          “Executive” - see the recitals to this Agreement.

1.26.          “Extension Date” - see Section 3.2.

 

Page 3 of 34



Exhibit 10.14

 

1.27.        “Good Reason” means the termination of the Executive’s employment
with the Company within 90 days following the occurrence, without Executive’s
written consent, of any of the following events:

(a)           the reduction of the Executive’s position from that of Chief
Executive Officer of the Company;

(b)           a decrease in Executive’s base salary or target bonus;

(c)           a reduction in Executive’s participation in the Company’s benefit
plans and policies to a level materially less favorable to Executive unless such
reduction applies to a majority of senior level executives;

(d)           a material reduction in (a) agreed level of transportation, (b)
York, Pennsylvania accommodations or (c) remote office support, as provided in
Section 5.6 and 5.7; or

(e)           any other material breach by the Company or Holdings of the
Agreement, which breach has not been remedied within 30 days of notice thereof
by Executive to Holdings.

1.28.          “Gross-Up Payment” – see Exhibit A.

1.29.          “Holdings Board” means the Board of Directors of Holdings.

1.30.          “Inventions” – see Section 8.2(a).

1.31.        “Liquidity Event” means a sale by Blackstone, in one or a series of
transactions, of its entire interest in Holdings and the Company, regardless of
whether such event constitutes a change in effective control or ownership of
Holdings and the Company within the meaning of Section 409A of the Code. For
avoidance of doubt, no Liquidity Event shall be deemed to occur until and unless
Blackstone has sold its entire interest in Holdings and the Company.

1.32.        “LP Agreement” means the Amended and Restated Agreement of Limited
Partnership of Graham Packaging Company.

1.33.          “MOIC” - see Section 6.4(a).

1.34.          “Option” means an option to purchase shares of Common Stock.

1.35.          “Payment” - see Exhibit A.

1.36.        “Permitted Transferee” means the spouse of Executive, a lineal
descendant of Executive or a spouse of a lineal descendant of Executive or a
trust, limited partnership or other entity principally benefiting all or a
portion of such individuals.

1.37.        “Person” means any individual, sole proprietorship, partnership,
limited liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government instrumentality, division, agency, body or department.

1.38.          “Prior Inventions” - see Section 8.2(a).

1.39.        “Restricted Period” means the twenty-four month period immediately
following a Termination of Employment for any reason.

1.40.          “Safe Harbor Amount” - see Exhibit A.

1.41.          “Shareholder” or “Stockholder” means an owner of the Company’s
equity securities.

1.42.        “Subsidiary” means, with respect to any Person, (a) any corporation
of which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, owned by
such Person, and (b) any partnership, limited liability company or other entity
in which such Person has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50%.

 

Page 4 of 34



Exhibit 10.14

 

1.43.        “Target Annual Bonus” means the product of Base Salary (for any
Year) multiplied by 180 percent, as such percentage may be adjusted upwards from
time to time by the Board.

1.44.        “Termination For Good Reason” means a Termination of Employment
during the Employment Period by Executive for Good Reason.

1.45.        “Termination of Employment” means any termination by the Company or
by Executive (or due to Executive’s death) of Executive’s employment with the
Company or its Affiliates.

1.46.        “Termination Without Cause” means a Termination of Employment
during the Employment Period by the Company for any reason other than Cause or
Executive’s death or Disability.

1.47.          “Underpayment” - see Exhibit A.

1.48.          “Year” means a calendar year period ending on December 31.

ARTICLE 2

 

DUTIES

2.1           Duties. The Company shall employ Executive during the Employment
Period as its Chief Executive Officer. During the Employment Period, Executive
shall perform the duties assigned to him hereunder by the Board and the Holdings
Board from time to time, and shall use his reasonable best efforts to promote
the interests of the Company. During the Employment Period, and excluding any
periods of disability, vacation, or sick leave to which Executive is entitled,
Executive agrees to devote his full business time, attention and effort to the
business and affairs of the Company. If requested, Executive shall also serve as
a member of the Board without additional compensation.

2.2           Other Activities. Executive may (i) serve on those corporate,
civic or charitable boards or committees he presently serves on, or a substitute
for one or more such boards or committees, during the Employment Period,
(ii) deliver lectures, fulfill speaking engagements, or teach at educational
institutions, subject to the consent of the Board and the Holdings Board (which
shall not be unreasonably withheld) and/or (iii) manage personal investments,
provided that all such activities do not individually or in the aggregate
significantly interfere with the performance of his duties under this Agreement
or violate Section 8.1 of this Agreement.

ARTICLE 3     

 

EMPLOYMENT PERIOD

3.1          Employment Period. Subject to Section 3.2 and the termination
provisions hereinafter provided, the term of Executive’s employment under this
Agreement (the “Employment Period”) shall begin on the Agreement Date and end on
the fourth anniversary of the Agreement Date, or, if applicable at the end of
any extension pursuant to Section 3.2. The employment of Executive by the
Company shall not be terminated other than in accordance with Article 7.

3.2          Extensions of Employment Period. Commencing on the fourth
anniversary of the Agreement Date, and on each anniversary date thereafter,
(each an “Extension Date”) if at least 90 days before that date either Holdings
or the Company has not delivered to Executive, and Executive has not delivered
to Company and Holdings, a written notice that the Employment Period will not be
extended, the Employment Period will be automatically extended for one year from
its then scheduled expiration date (i.e., the next occurring Extension Date).

ARTICLE 4     

 

COMPENSATION

4.1           Salary. The Company shall pay Executive in accordance with its
normal payroll practices (but not less frequently than monthly) an annual salary
at a rate of $750,000 per year (“Base Salary”). During the Employment Period,
the Base Salary shall be reviewed at least annually by the Committee after
consultation with Executive and may from time to time be increased as determined
by the Committee. Effective as of the date of any

 

Page 5 of 34



Exhibit 10.14

 

such increase, the Base Salary as so increased shall be considered the new Base
Salary for all purposes of this Agreement. Any increase in Base Salary shall not
limit or reduce any other obligation of the Company to Executive under this
Agreement.

4.2          “Annual Bonus.

(a)           Subject to Article 7, Executive shall be eligible to earn an
annual cash bonus (“Annual Bonus”) in accordance with the terms hereof for the
current Year and each subsequent Year that begins during the Employment Period.
Executive shall be eligible for an Annual Bonus based upon the achievement of
the financial budget or other performance criteria established by the Board
after consultation with Executive and communicated to Executive prior to the
beginning of each Year. The Annual Bonus shall be equal to the Target Annual
Bonus upon full achievement of the performance criteria, but may be less than
the Target Annual Bonus upon lesser levels of achievement.

(b)           The Company shall pay the entire Annual Bonus that is payable with
respect to a Year in a lump-sum cash payment within 2½ months following the
close of such Year. Any such Annual Bonus shall in any event be paid no later
than the date annual bonuses are paid to the other senior executives of the
Company.

ARTICLE 5     

 

OTHER BENEFITS

5.1           Incentive, Savings and Retirement Plans. In addition to Base
Salary and the Annual Bonus, Executive shall be entitled to participate during
the Employment Period in all incentive, savings and retirement plans, practices,
policies and programs that are from time to time generally available to other
senior executives of the Company.

5.2           Welfare Benefits. During the Employment Period, Executive and/or
his eligible dependents, as the case may be, shall be eligible for participation
in all benefits under welfare benefit plans, practices, policies and programs
provided by the Company (including any medical, prescription, dental disability,
salary continuance, employee life, group life, dependent life, accidental death
and travel accident insurance plans and programs) generally available to other
senior executives of the Company.

5.3           Fringe Benefits. During the Employment Period, Executive shall be
entitled to all fringe benefits that are from time to time generally available
to other senior executives of the Company.

5.4          Vacation. During the Employment Period, Executive shall be entitled
to paid vacation time in accordance with the plans, practices, policies, and
programs generally available to other senior executives of the Company, but in
no event less than the amount available to the current Chief Executive Officer
of the Company.

5.5          Expenses. During the Employment Period, Executive shall be entitled
to receive prompt reimbursement for all reasonable employment related expenses
incurred by Executive for the prior month upon the receipt by the Company of
accounting in accordance with practices, policies and procedures generally
available to other senior executives of the Company; provided that all
reimbursements shall in any event be made within 2½ months following the Year in
which they were incurred.

5.6           Office; Support Staff. During the Employment Period, Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to secretarial and other assistance, appropriate to his
position and duties under this Agreement, including a remote office in Maine
with appropriate furnishings as determined by the Board in its reasonable
discretion.

5.7           Transportation and Accommodation. During the Employment Period,
Executive shall be entitled to receive, on an after-tax basis (i) round-trip
plane transportation up to 50 times each year from Maine to York, Pennsylvania,
aboard a King Air 200 (or the equivalent, in terms of cost to the Company, in
other air transportation to other destinations each year, provided that either
the beginning point or destination of such other air transportation is York,
Pennsylvania, with any unused trips being carried forward to future years), and
(ii) suitable accommodations and use of an automobile in the York, Pennsylvania
area, as determined by the Board in its reasonable discretion.

 

Page 6 of 34



Exhibit 10.14

 

5.8           Tax Gross-Up Payment. If it shall be determined that any payment
to Executive pursuant to this Agreement or any other payment or benefit from the
Company would be subject to the excise tax imposed by section 4999 of the Code,
then Executive shall receive a Gross-Up Payment pursuant to Exhibit A attached
hereto.

ARTICLE 6     

 

OTHER EXECUTIVE BENEFITS

6.1           Deferred Signing Bonus. Executive shall be eligible to receive a
signing bonus, as incentive compensation, in the amount of $3.0 million, payable
in four equal quarterly installments of $750,000 on each of the three, six, nine
and twelve month anniversaries of the date of this Agreement, contingent, with
respect to each such installment, upon Executive’s continued employment (or
deemed continued employment pursuant to Section 7.5) with the Company as Chief
Executive Officer on the earliest to occur of (i) with respect to each such
installment, the anniversary date on which such installment is payable, (ii) the
date of Executive’s termination of employment by the Company without Cause or by
the Executive for Good Reason during the Employment Period or (iii) a Change of
Control. If Executive’s employment as Chief Executive Officer with the Company
terminates prior to any such date (subject to Section 7.5), other than a
termination by the Company without Cause or by the Executive for Good Reason,
the signing bonus amount that then remains unpaid shall be forfeited without
further action required by the Company or Holdings.

6.2           Pension Payment. Executive shall be entitled to receive a pension
payment of $640,000 for each of the 10 years following Executive’s separation of
employment with the Company, contingent upon Executive’s continued employment
(or deemed continued employment pursuant to Section 7.5) with the Company as
Chief Executive Officer until the earliest to occur of: (i) the fourth
anniversary of the Agreement Date, (ii) the date of the Executive’s termination
of employment by the Company without Cause or by the Executive for Good Reason
during the Employment Period, or (iii) a Change of Control. If Executive’s
employment as Chief Executive Officer with the Company terminates prior to any
such date (subject to Section 7.5), other than a termination by the Company
without Cause or by the Executive for Good Reason, the pension payment amount
shall be forfeited without further action required by the Company or Holdings.
The pension payment will be paid on January 31 of each of the 10 years following
the Executive’s severance of employment with the Company.

6.3          Equity Incentive Agreement. Executive shall be eligible to
participate in Holdings 2004 Management Option Plan pursuant to those Option
Agreements set forth as Exhibits B and C hereto.

6.4          “Transaction Bonus.

(a)           Executive shall be eligible to receive a bonus upon a Liquidity
Event in the amount set forth in Exhibit D, reduced by any amount paid pursuant
to Section 6.4(b), dependent upon the multiple of invested capital (“MOIC”)
received in such transaction, and contingent upon Executive’s continued
employment (or deemed continued employment pursuant to Section 7.5) with the
Company as Chief Executive Officer on such date. If Executive ceases to serve as
Chief Executive Officer of the Company prior to such date (subject to Section
7.5), he will forfeit 75% of such bonus amount and if Executive ceases to be
employed by the Company prior to such date (subject to Section 7.5), he will
forfeit 100% of such bonus. In calculating MOIC for all purposes under the
Agreement, (i) any additional invested capital made during the first and second
quarter of 2007 shall be excluded, and (ii) “invested capital” used in such
calculation shall be the Company’s average invested equity capital during the
latest four full fiscal quarters preceding the date of determination it being
understood that invested capital on the date hereof equals $345,000,000.
Notwithstanding the foregoing, if Executive’s employment is terminated prior to
the occurrence of a Liquidity Event by the Company without Cause or by the
Executive for Good Reason, and a Liquidity Event occurs within one year
thereafter, then Executive shall be entitled to receive the bonus set forth on
Exhibit D dependent upon the MOIC received in such transaction. Any transaction
bonus earned shall be paid by the Company upon the one year anniversary of the
date of such termination of employment.

(b)           Notwithstanding Section 6.4(a), in the event of an Initial Public
Offering of the Company or Holdings or a Change in Control, Executive shall
thereupon be paid by the Company a percentage of the Transaction Bonus that
would otherwise be paid under Section 6.4(a) assuming that a Liquidity Event had
occurred and in accordance with the MOIC received, which percentage shall be
equal to the percentage reduction in Blackstone’s ownership in Holdings or the
Company, as applicable, contingent upon Executive’s continued employment (or
deemed continued employment pursuant to Section 7.5) with the Company as Chief
Executive Officer on such date.

 

Page 7 of 34



Exhibit 10.14

 

Thereafter, with respect to each successive reduction in Blackstone’s ownership
that occurs, Executive will thereupon be paid by the Company an additional such
percentage of the Transaction Bonus, in accordance with the MOIC received,
measuring the successive reduction against the amount of Blackstone’s ownership
in Holdings and the Company as of the date hereof, such that, upon Blackstone’s
ownership being reduced to zero, Executive will have received all amounts due
him under Section 6.4(a), with such amounts (if any) payable to Executive as of
the last day of each Year during the Employment Period.

6.5           Indemnification. The Company shall, to the maximum extent
permitted by law, and in addition to any such right granted to or available to
the Executive under the Company’s Charter, By-laws or standing or other
resolutions, defend, indemnify and hold harmless the Executive from and against
any and all claims made against the Executive concerning or relative to his
service, actions or omissions on behalf of the Company as an officer, employee,
director or agent thereof; provided, however, that the obligation to indemnify
the Executive shall not apply to any claim made against the Executive that
arises out of the act, omission or failure to act that would constitute Cause
for the Executive’s termination of employment. The Company shall, upon the
Executive’s request, promptly advance or pay any amounts for reasonable costs,
charges, or expenses (including any legal fees and expenses incurred by counsel
retained by the Executive) in respect of his right to indemnification hereunder
or in furtherance of such right, subject to a later determination as to the
Executive’s ultimate right to receive indemnification. The Executive’s right to
indemnification shall survive until the expiration of all applicable statutes of
limitations, without regard to the earlier termination of the Executive’s
employment.

ARTICLE 7     

 

TERMINATION BENEFITS

7.1           Termination of Employment. The Employment Period and Executive’s
employment hereunder may be terminated by either party at any time and for any
reason; provided that Executive will be required to give the Company at least 30
days’ advance written notice of any resignation of Executive’s employment.
Notwithstanding any other provision of this Agreement, the provisions of this
Article 7 shall exclusively govern Executive’s rights under this Agreement
following the expiration of the Employment Period or if Executive’s employment
with the Company or its Affiliates is terminated during the Employment Period
for any reason.

7.2          “Termination for Cause or Other Than for Good Reason, etc.

(a)           If the Company terminates Executive’s employment during the
Employment Period for Cause or Executive terminates his employment during the
Employment Period other than for Good Reason, death or Disability, the Company
shall pay to Executive immediately after the Date of Termination a lump-sum
amount equal to Executive’s Accrued Base Salary, accrued but unpaid vacation and
unpaid business expenses properly incurred by Executive in accordance with
Company policy prior to the date of Executive’s termination.

(b)           Before terminating Executive’s employment for Cause, the Board
will specify in writing to Executive in detail the nature of the act, omission,
refusal, or failure that it deems to constitute Cause.

7.3           Termination for Death or Disability. If Executive’s employment
terminates during the Employment Period due to his death or Disability, the
Company shall pay to Executive or his Beneficiaries, as the case may be,
immediately after the Date of Termination a lump-sum amount that is equal to the
Executive’s Accrued Base Salary, accrued but unpaid vacation and unpaid business
expenses properly incurred by Executive in accordance with Company policy prior
to the date of Executive’s termination.

7.4           Termination Without Cause and Termination for Good Reason. In the
event of a Termination Without Cause or a Termination for Good Reason during the
Employment Period, the Executive shall receive the following:

(a)           Immediately after the Date of Termination, a lump-sum amount equal
to the sum of Executive’s Accrued Base Salary, accrued but unpaid vacation and
unpaid business expenses properly incurred by Executive in accordance with
Company policy prior to the date of Executive’s termination;

(b)           The amount of the Transaction Bonus, if and to the extent earned
pursuant to Section 6.4;

 

Page 8 of 34



Exhibit 10.14

 

(c)           An Annual Bonus, determined pursuant to Section 4.2, for the Year
of such Termination of Employment, multiplied by a fraction, the numerator of
which is the number of days that the Executive is employed by the Company during
such Year and the denominator of which is 365, contingent upon achievement by
the Company of the performance targets relative to such Annual Bonus;

(d)           An Annual Bonus, determined pursuant to Section 4.2, for the Year
preceding the Year of such Termination of Employment, if and to the extent the
Annual Bonus for such preceding Year has been earned and has not yet been paid
to Executive;

(e)           The amount of the Deferred Signing Bonus, pursuant to Section 6.1;
and

(f)           The amount of the Pension Payments, pursuant to Section 6.2.

7.5           Deemed Continuation of Employment. Notwithstanding anything to the
contrary in this Agreement, in the event that the Executive’s employment is
terminated by the Company without Cause or by Executive for Good Reason, in
either case in contemplation of a pending Change of Control, Executive shall be
deemed to continue his employment as Chief Executive Officer of the Company
pursuant to the Agreement until the effective date of such Change of Control
provided that the Change of Control occurs within one year after Executive’s
termination of employment.

7.6           Other Termination Benefits. In addition to any amounts or benefits
payable upon a Termination of Employment hereunder, Executive shall, except as
otherwise specifically provided herein, be entitled to any payments or benefits
provided under the terms of any plan, policy or program of the Company in which
Executive participates or as otherwise required by applicable law.

7.7          Election Not to Extend the Employment Period. If the Company elects
not to extend the Employment Period pursuant to Section 3.2 such that the
Employment Period terminates, the nonextension shall not be treated, for
purposes of Section 7.4, as a Termination without Cause or constitute Good
Reason for Executive to terminate employment.

7.8          Continued Employment Beyond the Expiration of the Employment
Period. Unless the parties otherwise agree in writing, continuation of
Executive’s employment with the Company beyond the expiration of the Employment
Period shall be deemed an employment at-will and shall not be deemed to extend
any of the provisions of this Agreement and Executive’s employment may
thereafter be terminated at will by either Executive or the Company; provided
that the provisions of Article 7 of this Agreement shall survive any termination
of this Agreement or Executive’s termination of employment hereunder.

7.9          Board/Committee Resignation. Upon Executive’s Termination of
Employment for any reason, Executive agrees to resign, as of the date of such
termination and to the extent applicable, from the Board (and any committees
thereof) and the Board of Directors (and any committees thereof) of any of the
Company’s affiliates.

7.10         Property. Upon Executive’s termination of Employment with the
Company for any reason, Executive shall return all property of the Company and
Holdings to the Company.

ARTICLE 8     

 

RESTRICTIVE COVENANTS

8.1          “Non-Solicitation of Employees; Confidentiality; Non-Competition.

(a)           Executive covenants and agrees that, at no time during the
Employment Period nor during the Restricted Period, will Executive:

(i)            Directly or indirectly employ or seek to employ any person (other
than his personal assistant) employed as of the date of Executive’s Termination
of Employment or who left the employment of the Company or its Affiliates
coincident with, or within six months prior to or after, the Executive’s
Termination of Employment with the Company or otherwise encourage or entice any
such person to leave such employment (provided that this Section 8.1(a)(i) shall
not apply either to persons who had not become employed by the Company before
the Date of Termination or to persons whose

 

Page 9 of 34



Exhibit 10.14

 

employment ended at any time as a result of the Company’s termination of those
individuals and shall not apply to general solicitations);

(ii)          Become employed by, enter into a consulting arrangement with or
otherwise agree to perform personal services for a Competitor (as defined in
section 8.1(b)).

(iii)         Acquire an ownership interest, or an option to purchase an
ownership interest in a Competitor, other than a publicly traded Competitor
provided that ownership or option position in such publicly traded Competitor
does not exceed 5 percent;

(iv)         Solicit any business of the Company on behalf of or for the benefit
of a Competitor; or

(v)           Interfere with, or attempt to interfere with, business
relationships (whether formed before, on or after the date of this Agreement)
between the Company or any of its affiliates and customers, clients, suppliers
of the Company or its Affiliates.

(b)           For purposes of this Section, “Competitor” means (i) any Person
that produces blowmolded plastic containers or produces or provides any other
product or service of the Company that represents, as of the Date of
Termination, at least 25% of the consolidated revenues of the Company
(including, without limitation, products or services that Executive is aware, as
of the Date of Termination, that the Company had specific plans (as evidenced
through the most recent annual corporate business plan or by resolutions of the
Board) to produce or provide during the twelve month period following the Date
of Termination and such products or services are reasonably anticipated to
represent at least 25% of the consolidated revenues of the Company within the
two years following the Date of Termination) and (ii) any Person listed on
Exhibit F. Notwithstanding anything to the contrary in subsection (i) of the
foregoing sentence, a Competitor shall not include any Person of which a unit
produces blowmolded plastic containers or products or such other products or
services (a “Competitive Unit”) but as to which unit Executive does not have
direct or indirect responsibilities for the products or services involved;
provided, that such Competitive Unit contributes less than 25% of the
consolidated revenues for the most recently completed fiscal year of such Person
but shall include any Person listed on Exhibit F.

(c)           Subject to applicable law and legal process, Executive covenants
and agrees that at no time during the Employment Period nor at any time
following any Termination of Employment will Executive communicate, furnish,
divulge or disclose in any manner to any Person any Confidential Information (as
defined in Section 8.1(d) without the prior express written consent of the
Company, other than in the course of Executive’s employment. After a Termination
of Employment, Executive shall not, without the prior written consent of the
Company, or as may otherwise be required by applicable law or legal process,
communicate or divulge such Confidential Information to anyone other than the
Company and its designees.

(d)           For purposes of this Section, “Confidential Information” shall
mean financial information about the Company, the Company’s contract terms with
vendors and suppliers, customer and supplier lists and data, know-how, software
developments, inventions, formulae, technology, designs and drawings, or any
Company property or confidential information relating to research, operations,
finances, current and proposed products and services, vendors, customers,
advertising, costs, marketing, trading, investment, sales activities, promotion,
manufacturing processes, or the business and affairs of the Company generally,
or of any subsidiary or affiliate of the Company, trade secrets and such other
competitively-sensitive information, except that Confidential Information shall
not include any information that was or becomes generally available to the
public (i) other than as a result of a wrongful disclosure by Executive, (ii) as
a result of disclosure by Executive during the Employment Period that he
reasonably and in good faith believes is required by the performance of his
duties under this Agreement, or (iii) any information compelled to be disclosed
by applicable law or legal process; provided that Executive, to the extent not
prohibited from doing so by applicable law or legal process, shall give the
Company written notice of the information to be so disclosed pursuant to clause
(iii) of this sentence as far in advance of its disclosure as is practicable.

(e)           Executive agrees that upon Executive’s Termination of Employment
with the Company for any reason, he will promptly return to the Company or
certify to the Company the destruction of all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, in any
way relating to the business of the Company, its affiliates and subsidiaries,
except that he may retain personal notes, notebooks and

 

Page 10 of 34



Exhibit 10.14

 

diaries, subject to his continuing obligation under Section 8.1(c). Executive
further agrees that he will not retain or use for Executive’s own benefit,
purposes or account or the benefit, purposes or account of any other person,
firm, partnership, joint venture, association, corporation or other business
designation, entity or enterprise, other than the Company and any of its
Subsidiaries or Affiliates, at any time any trade names, trademark, service
mark, other proprietary business designation, patent, or other intellectual
property of the Company or its Affiliates.

8.2          “Inventions.

(a)           Prior Inventions. Executive has attached hereto, as Exhibit E, a
list describing all inventions, works of authorship (including software, related
items, databases, documentation, site content, text or graphics), developments,
and improvements that relate to the Company’s proposed or current business,
services, products or research and development (“Inventions”) that were created
or contributed to by Executive either solely or jointly with others prior to
Executive’s employment with the Company and that relate to the Company’s
proposed or current business, services, products or research and development
(collectively referred to as “Prior Inventions”); or, if no such list is
attached, Executive represents that there are no such Prior Inventions. If in
the course of Executive’s employment with the Company, Executive uses or relies
upon a Prior Invention in Executive’s creation or contribution to any work of
authorship, invention, product, service, process, machine or other property of
the Company, Executive will inform the Company promptly and, upon request, use
Executive’s best efforts to procure any consents of third parties necessary for
the Company’s use of such Prior Invention. To the fullest extent permissible by
law, Executive hereby grants the Company a non-exclusive royalty-free,
irrevocable, perpetual, worldwide license under all of Executive’s Prior
Inventions to make, have made, copy, modify, distribute, use and sell works of
authorship, products, services, processes and machines and to otherwise operate
the Company’s current and future business.

(b)           Ownership of Inventions. Executive agrees that Executive will
promptly make full written disclosure to the Company, and hereby assign to the
Company, or its designee, all of Executive’s right, title, and interest in and
to any and all Inventions, whether or not patentable, that Executive may solely
or jointly conceive or develop or reduce to practice, or cause to be conceived
or developed or reduced to practice, during the period of time Executive is in
the employ of the Company (collectively referred to as “Company Inventions”).
Executive further acknowledges that all original works of authorship that are
created or contributed to by Executive (solely or jointly with others) within
the scope of and during the period of Executive’s employment with the Company
are to be deemed “works made for hire,” as that term is defined in the United
States Copyright Act (17 U.S.C. Section 101), and the Company will own all
right, title and interest in such works, including all copyright and all
intellectual property therein shall be the sole property of the Company or its
designee for all territories of the world in perpetuity, including any and all
copyright registrations, copyright applications and all other copyrightable
materials, including any renewals and extensions thereof, and in and to all
works based upon, derived from, or incorporating the works covered by such
copyrights and in and to all income, royalties, damages, claims, and payments
now or hereinafter due or payable with respect thereto, and in all causes of
action, either in law or in equity for past, present or future infringement
based on said copyrights, and in and to all rights corresponding to the
foregoing throughout the world. To the extent any of such works are deemed not
to be “works made for hire,” Executive hereby assigns the copyright and all
other intellectual property rights in such works to the Company.

(c)           Contracts with the United States. Executive agrees to use all
reasonable efforts to execute any licenses or assignments as required by any
contract between the Company and the United States or any of its agencies.

(d)           Maintenance of Records. Executive agrees to keep and maintain
adequate and current written records of all Company Inventions made by Executive
(solely or jointly with others) during the term and within the scope of
Executive’s employment with the Company. The records will be in the form of
notes, sketches, drawings, and any other format that may be specified by the
Company. The records will be available to and remain the sole property and
intellectual property of the Company at all times.

(e)           Further Assurances. Executive covenants to take all reasonably
requested actions and execute all reasonably requested documents to assist the
Company, or its designee, at the Company’s expense (but without further
remuneration), in every way to secure the Company’s above rights in the Prior
Inventions and Company Inventions and any copyrights, patents, mask work rights
or other intellectual property rights relating thereto in any and all countries,
and to pursue any patents or registrations with respect thereto. This covenant
shall survive the termination of this Agreement. If the Company is unable for
any other reason to secure Executive’s signature on any

 

Page 11 of 34



Exhibit 10.14

 

document for this purpose, then Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as Executive’s
agent and attorney in fact, to act for and in Executive’s behalf and stead to
execute any documents and to do all other lawfully permitted acts in connection
with the foregoing.

8.3           Injunction. Executive acknowledges that monetary damages will not
be an adequate remedy for the Company in the event of a breach of this
Article 8, and that it would be impossible for the Company to measure damages in
the event of such a breach. Therefore, Executive agrees that, in addition to
other rights that the Company may have, the Company is entitled to (i) in the
event of a breach by Executive of this Article 8 that is not cured within 10
days following written notice from the Company to the Executive detailing such
breach, cease making any payments or providing any benefit otherwise required by
this Agreement and/or (ii) an injunction preventing Executive from any breach of
this Article 8.

ARTICLE 9     

 

MISCELLANEOUS

9.1           Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action to mitigate the amounts payable to Executive
under any of the provisions of this Agreement, nor shall the amount of any
payment hereunder be reduced by any compensation earned as result of Executive’s
employment by another employer.

9.2          Legal Fees. If Executive incurs legal or other fees and expenses in
an effort to secure, preserve or establish entitlement to compensation and
benefits under this Agreement, the Company shall reimburse Executive for such
fees and expenses to the extent that the Executive substantially prevails in
such dispute. In addition, the Company shall upon the Effective Date reimburse
Executive for the fees and expenses of Sidley Austin LLP, his counsel, in
connection with the negotiation of this Agreement, in an aggregate amount not to
exceed $25,000.

9.3          Beneficiary. If Executive dies prior to receiving all the amounts
payable to him in accordance with the terms of this Agreement, such amounts
shall be paid to one or more beneficiaries (each, a “Beneficiary”) designated by
Executive in writing to the Company during his lifetime, or if no such
Beneficiary is designated, to Executive’s estate. Such payments shall be made in
a lump sum to the extent so payable and, to the extent not payable in a lump
sum, in accordance with the terms of this Agreement. Executive, without the
consent of any prior Beneficiary may change his designation of Beneficiary or
Beneficiaries at any time or from time by a submitting to the Company a new
designation in writing.

9.4           Assignment; Successors. This Agreement shall not be assignable by
Executive. This Agreement may be assigned by the Company to a person or entity
that is a successor in interest to substantially all the business operations of
the Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity. This Agreement shall be binding and inure to the benefit of
Executive, his estates and Beneficiaries, the Company and the successors and
permitted assigns of the Company.

9.5           Nonalienation. Benefits payable under this Agreement shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, charge, garnishment, execution or levy of any kind, either
voluntary or involuntary, prior to actually being received by Executive or a
Beneficiary, as applicable, and any such attempt to dispose of any right to
benefits payable hereunder shall be void.

9.6           Severability. If one or more of this Agreement are declared by any
court or government authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any part of this Agreement no declared to be
unlawful or invalid. Any part so declared to be unlawful or invalid shall, if
possible, be construed in a manner that will give effect to the terms of such
part to the fullest extent possible while remaining lawful and valid.

9.7           Withholding Taxes. The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

9.8          Captions. The names of the Articles and Sections of this Agreement
are for convenience of reference only and do not constitute a part hereof.

 

Page 12 of 34



Exhibit 10.14

 

9.9           Amendment; Waives. This Agreement shall not be amended or modified
except by written instrument executed by the Company and Executive. A waiver of
any term, covenant or condition, and any waiver of any default in any such term,
covenant or condition shall not be deemed a waiver of any later default thereof.

9.10         Notices. All notices hereunder shall be in writing and deliver by
hand, by nationally-recognized delivery service that guarantees overnight
delivery, or by first-class, registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

 

 

If to the Company, to:

 

Graham Packaging Company L.P.
2401 Pleasant Valley Road
York, PA 17402
Attention: General Counsel

 

 

 

 

 

With a copy to:

 

The Blackstone Group L.P.
345 Park Avenue, 31st Floor
New York, NY 10154
Attention: Chinh Chu

 

 

 

 

 

If to Executive to:

 

Mr. Warren Knowlton
135 Bow Street, Number 12,
Portsmouth, New Hampshire 03801

 

 

 

 

 

With a copy to:

 

Sidley Austin L.P.
787 Seventh Avenue
New York, NY 10019
Attention: Robert Hardy

 

To the most recent address of Executive set forth in the personnel records of
the Company.

Either party may from time to time designate a new address by notice given in
accordance with this Section Notice shall be effective when actually received by
the addressee.

9.11        Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

9.12        Entire Agreement. This Agreement forms the entire agreement between
the parties hereto with respect to the subject matter contained in this
Agreement.

9.13         Applicable Law. This Agreement shall be interpreted and construed
in accordance with the laws of the Commonwealth of Pennsylvania, without regard
to its choice of law principles.

9.14         Survival of Executive’s Rights. All of Executive’s rights
hereunder, including his rights to compensation and benefits, and his
obligations under Section 8.1 hereof, shall survive the termination of
Executive’s employment and/or the termination of this agreement.

 

Page 13 of 34



Exhibit 10.14

 



IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

 

Graham Packaging Company, L.P.

 

 

 

 

By:

 

Title:

 

 

 

 

 

Graham Packaging Company, L.P.

 

 

 

 

By:

 

Title:

 

 

 

 

 

Warren D. Knowlton

 

 

 

 

 

 

 

 

 

Page 14 of 34



Exhibit 10.14

 

Exhibit A

Gross-Up Payment

(a)           In the event it shall be determined that any payment or benefit
under this Agreement or any other payment or benefit from the Company (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement, or otherwise) (a “Payment”) is subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by Executive
with respect to such excise tax (such excise tax, together with any such
interest and penalties, hereinafter collectively referred to as the “Excise
Tax”), Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and the Excise Tax imposed upon the Gross-Up
Payment, Executive retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments. Notwithstanding the foregoing provisions of this
Exhibit A, if it shall be determined that Executive is entitled to a Gross-Up
Payment, but that the Payment does not exceed 110% of the greatest amount that
could be paid to Executive without giving rise to any Excise Tax (the “Safe
Harbor Amount”), then no Gross-Up Payment shall be made to Executive and the
amounts payable under this Agreement shall be reduced so that the Payment, in
the aggregate, is reduced to the Safe Harbor Amount.

(b)           All determinations required to be made under this Exhibit A,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by a nationally recognized accounting firm
determined by the Company (the “Accounting Firm”), which shall provide detailed
supporting calculations both to the Company and Executive within ten business
days of the receipt of notice from Executive that there has been a Payment, or
such earlier time as is requested by the Company; provided that for purposes of
determining the amount of any Gross-Up Payment, Executive shall be deemed to pay
federal income tax at the highest marginal rates applicable to individuals in
the calendar year in which any such Gross-Up Payment is to be made and deemed to
pay state and local income taxes at the highest effective rates applicable to
individuals in the state or locality of Executive’s residence or place of
employment in the calendar year in which any such Gross-Up Payment is to be
made, net of the reduction in federal income taxes that can be obtained from
deduction of such state and local taxes, taking into account limitations
applicable to individuals subject to federal income tax at the highest marginal
rates. All fees and expenses of the Accounting Firm shall be borne by the
Company. Any Gross-Up Payment, as determined pursuant to this Exhibit A, shall
be paid by the Company to Executive (or to the appropriate taxing authority on
Executive’s behalf) when due. If the Accounting Finn determines that no Excise
Tax is payable by Executive, it shall so indicate in a written opinion provided
to the Executive at least 10 days prior to the unextended due date of the
Executive’s tax return with respect to the Year for which the Payment is made.
Any determination by the Accounting Firm shall be binding upon the Company and
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code, it is possible that the amount of the Gross-Up Payment determined by
the Accounting Firm to be due to (or on behalf of) Executive was lower than the
amount actually due (“Underpayment”). In the event that the Company exhausts its
remedies pursuant to Section (c) of this Exhibit A and Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment (including without limitation any related interest or penalties)
shall be promptly paid by the Company to or for the benefit of Executive.

(c)           Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of any Gross Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after Executive is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid; provided, that the
failure of Executive to give notice within the time frame shall not affect the
Company’s obligations hereunder unless the Company is materially prejudiced by
the delayed notice. Executive shall not pay such claim prior to the expiration
of the thirty day period following the date on which it gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies Executive in writing
prior to the expiration of such period that it desires to contest such claim,
Executive shall (i) give the Company any information reasonably requested by the
Company relating to such claim, (ii) take such action in connection with
contesting such claim as the Company shall reasonably request in writing

 

Page 15 of 34



Exhibit 10-14

 

from time to time, including, without limitation, accepting legal representation
with respect to such claim by an attorney selected by the Company,
(iii) cooperate with the Company in good faith in order to effectively contest
such claim and (iv) permit the Company to participate in any proceedings
relating to such claim; provided, however, that the Company shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify and hold Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section (c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, further, that if the Company directs
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to Executive, on an interest-free basis, and shall
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax or income tax (including interest or penalties with respect thereto) imposed
with respect to such advance (including without limitation with respect to
forgiveness of such advance pursuant to Section (d)) or with respect to any
imputed income with respect to such advance; provided, further, that if
Executive is required to extend the statute of limitations to enable the Company
to contest such claim, Executive may limit this extension solely to such
contested amount. The Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

(d)           If, after the receipt by Executive of an amount paid or advanced
by the Company pursuant to this Exhibit A, Executive becomes entitled to receive
any refund with respect to a Gross-Up Payment, Executive shall promptly pay to
the Company the amount of such refund received (together with any interest paid
or credited thereon after taxes applicable thereto). If, after the receipt by
Executive of an amount advanced by the Company pursuant to Section (c), a
determination is made that Executive shall not be entitled to any refund with
respect to such claim and the Company does not notify Executive in writing of
its intent to contest such denial of refund prior to the expiration of thirty
days after such determination, then such advance shall be forgiven and shall not
be required to be repaid and the amount of such advance shall offset, to the
extent thereof, the amount of the Gross-Up Payment required to be paid.

 

Page 16 of 34



Exhibit 10.14

 

Exhibit B

Option Agreement

 

 

 

 

 

 

Page 17 of 34



Exhibit 10.14

 

Exhibit C

Option Agreement

 

Page 18 of 34



Exhibit 10.14

 

Exhibit D

Transaction Bonus Percentages

 

 

Equity MOIC

% of Total Equity

0.00x

0.00%

0.50x

0.00%

1.00x

0.00%

1.50x

0.00%

1.75x

0.30%

2.00x

0.55%

2.50x

0.85%

3.00x

1.00%

3.50x

1.20%

4.00x

1.30%

 

 

The values between the above-listed numbers will be interpolated on a scaled
formula tbd.

 

 

Equity MOIC

% of Total Equity

Greater than or equal to 5.00x

Additional 100 basis points

 

The values above 4.00x MOIC and percentage of total equity attributable thereto
will not be interpolated.

 

 

Page 19 of 34



Exhibit 10.14

 

Exhibit E

Prior Inventions

 

 

Page 20 of 34



Exhibit 10-14

 

Exhibit F

Additional Competitors

 

 

Page 21 of 34



W. Knowlton Performance-Based Option

Exhibit 10.14

 

 

OPTION AGREEMENT

This AGREEMENT (this “Agreement”) is made as of March 28, 2007 (the “Grant
Date”) and effective as of December 4, 2006 by and between Graham Packaging
Holdings Company, a Delaware limited partnership (the “Company”), and Warren D.
Knowlton (“Optionee”).

1.             Certain Definitions. Capitalized terms used, but not otherwise
defined, in this Agreement will have the meanings given to such terms in the
Company’s 2004 Management Option Plan (the “Plan”). As used in this Agreement:

(a)           “Board” means the Board of Directors of the L.P. subsequent to the
incorporation of the L.P. and the substitution of it as successor for the L.P.
as a party to the Employment Agreement. Prior thereto, the Board shall mean the
General Partner (as defined in the LP Agreement).

(b)           “Blackstone” means collectively, Blackstone Capital Partners III
Merchant Banking Fund L.P., Blackstone Offshore Capital Partners III L.P. and
their Affiliates (other than the Company and its Subsidiaries).

(c)           “Cause” means any of the following:

(i)            Optionee commits an act of willful misconduct, fraud,
embezzlement or misappropriation against the Company, the L.P. or any of its
affiliates or subsidiaries, or shall be convicted by a court of competent
jurisdiction of, or shall plead guilty or nolo contendere to, any felony or any
crime involving moral turpitude or any crime which is reasonably likely to
materially adversely affect the reputation of the Company or the L.P. or
Optionee’s ability to perform the duties required under the Agreement; or

(ii)           Optionee commits a material breach of any of the covenants in the
Employment Agreement, which breach has not been remedied within 30 days of
notice thereof by the Company to Optionee.

(d)           “Change of Control” means any of the following events:

(i)            the sale or disposition, in one or a series of transactions, of
all or substantially all the assets of the L.P. to any one or more “persons” or
“groups” (as such terms are defined or used in Sections 13(d)(3) or 14(d)(2) of
the Exchange Act) other than Blackstone;

(ii)           before the effective date of an initial public offering of the
equity securities of the L.P. (or of its successor after conversion to a
corporation) (the “IPO Date”), representatives of Blackstone (individually or in
the aggregate) cease to comprise a majority of the Board;

(iii)          individuals who, as of the IPO Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute a majority of the members
of the Board; provided that any individual who becomes a Director after the IPO
Date whose election or nomination for election by the L.P.’s Shareholders was
approved by a majority of the members of the Incumbent Board (other than an
election or nomination of an individual (i) who is not a representative of
Blackstone and (ii) whose initial assumption of office is in connection with an
actual or threatened “election contest” relating to the election of the
Directors of the L.P. (as such terms are used in Rule 14a-11 under the Exchange
Act), “tender offer” (as such term is used in Section 14(d) of the Exchange Act)
or a proposed merger) shall be deemed to be members of the Incumbent Board; or

(iv)          any person or group, other than Blackstone, is or becomes the
Beneficial Owner, directly or indirectly, of more than 50% of the total voting
power of the then outstanding voting stock of the Company (or any entity which
controls the L.P. or which is a successor to all or substantially all of the
assets of the L.P.), including by way of merger, consolidation, tender or
exchange offer or otherwise (other than an offering of stock to the general
public through a registration statement filed with the Securities and Exchange
Commission) and representatives of Blackstone (individually or in the aggregate)
cease to comprise a majority of the Board.

 

Page 22 of 34



W. Knowlton Performance-Based Option

Exhibit 10.14

 

 

Notwithstanding the foregoing, there shall not be Change of Control if, in
advance of such event, Optionee agrees in writing that such event shall not
constitute a Change of Control.

(e)           “Credit Agreement” shall mean the Credit Agreement dated as of
October 7, 2004 among Graham Packaging Holdings Company, Graham Packaging
Company, L.P., GPC Capital Corp. I, the Lenders Named Therein, Deutsche Bank AG
Cayman Islands Branch, Citigroup Global Markets Inc., Goldman Sachs Credit
Partners, L.P., General Electric Capital Corporation and Lehman Commercial Paper
Inc., and any extensions, renewals, refinancings or refundings thereof in whole
or in part.

(f)            “Employment Agreement” means the Employment Agreement, effective
as of December 4, 2006, among the Company, the L.P., and Optionee.

(g)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

(h)           “Financing Default” shall mean an event which would constitute (or
with notice or lapse of time or both would constitute) an event of default
(which event of default has not been cured or waived) under any of the following
as they may be amended from time to time: (i) the Credit Agreement; (ii) the
Indentures and any extensions, renewals, refinancings or refundings thereof in
whole or in part; and (iii) any other agreement under which an amount of
indebtedness of the Company or any of its Subsidiaries is outstanding as of the
time of the aforementioned event, and any extensions, renewals, refinancings or
refundings thereof in whole or in part, (iv) any amendment of, supplement to or
other modification of any of the instruments referred to in clauses (i) through
(iii) above; and (v) any of the securities issued pursuant to or whose terms are
governed by the terms of any of the agreements set forth in clauses (i) through
(iii) above, and any extensions, renewals, refinancings or refundings thereof in
whole or in part.

(i)            “Good Reason” means the termination of Optionee’s employment with
the L.P. within 90 days following the occurrence, without Optionee’s written
consent, of any of the following events:

(i)            the reduction of the Optionee’s position from that of Chief
Executive Officer of the L.P.;

(ii)            a decrease in Optionee’s base salary or target bonus;

(iii)          a reduction in Optionee’s participation in the L.P.’s benefit
plans and policies to a level materially less favorable to Optionee unless such
reduction applies to a majority of senior level executives;

(iv)          a material reduction in (a) agreed level of transportation, (b)
York, Pennsylvania accommodations or (c) remote office support, as described in
Sections 5.6 and 5.7 of the Employment Agreement; or

(v)           any other material breach by the Company or the L.P. of the
Employment Agreement, which breach has not been remedied within 30 days of
notice thereof by Optionee to the Company.

(j)            “Indentures” shall mean the indentures dated as of October 7,
2004 among Graham Packaging Company, L.P., GPC Capital Corp. I, Graham Packaging
Holdings Company, and The Bank of New York.

(k)           “Liquidity Event” means a sale by Blackstone, in one or a series
of transactions, of its entire interest in Holdings and the Company, regardless
of whether such event constitutes a change in effective control or ownership of
Holdings and the Company within the meaning of Section 409A of the Code. For
avoidance of doubt, no Liquidity Event shall be deemed to occur until and unless
Blackstone has sold its entire interest in Holdings and the Company.

(l)           “L.P.” means Graham Packaging Company, L.P., a Delaware limited
partnership.

(m)          “LP Agreement” means the Amended and Restated Agreement of Limited
Partnership of Graham Packaging Company.

 

Page 23 of 34



W. Knowlton Performance-Based Option

Exhibit 10.14

 

 

2.            Grant of Option. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to Optionee an option (the “Option”) to purchase 147.9 Units (the
“Units”) at a price (the “Option Price”) of $25,789.00 per Unit, which is not
less than the Fair Market Value per Unit on the Grant Date, subject to
adjustment. The Option may be exercised from time to time in accordance with the
terms of this Agreement.

3.            Term of Option. The term of the Option shall commence at the Grant
Date and, unless earlier terminated in accordance with Section 7 hereof, shall
expire ten (10) years from the Effective Time.

4.             Right to Exercise. Unless terminated as hereinafter provided, the
Option shall become exercisable only as follows:

(a)           The Optionee may earn the right to exercise the Option, provided,
that (i) the Optionee shall have remained in the continuous employ of the
Company, through the date of a Liquidity Event, and (ii) the Company shall have
achieved specified performance targets with respect to the multiple of invested
capital (“MOIC”) for such Liquidity Event as such targets are attached hereto as
Attachment A. Any units as to which Optionee does not earn the right to exercise
the related Option prior to the expiration date set forth in Section 3 hereof
shall thereupon expire and terminate.

(b)           Notwithstanding the foregoing Section 4(a), if, prior to the date
of a Liquidity Event, Optionee ceases to serve as Chief Executive Officer of the
L.P., 75% of the Units shall be forfeited and terminate automatically, without
any further action required by the Company.

(c)           Optionee shall be entitled to the privileges of ownership with
respect to the Units purchased and delivered to Optionee upon the exercise of
all or part of this Option, subject to Section 8 hereof. No election to exercise
any Option granted hereunder shall become effective unless and until the
Optionee executes a counterpart of the Company’s Agreement of Limited
Partnership in order to become bound thereby.

(d)           Notwithstanding anything to the contrary in this Agreement, in the
event that Optionee’s employment is terminated by the L.P. without Cause or by
Optionee for Good Reason, in either case in contemplation of a pending Change of
Control, Optionee shall be deemed to remain in the continuous employ of the L.P.
until the effective date of such Change of Control, provided that the Change of
Control occurs within one year after Optionee’s termination of employment.

5.             Option Nontransferable. Optionee may not transfer or assign all
or any part of the Option other than by will or by the laws of descent and
distribution. This Option may be exercised, during the lifetime of Optionee,
only by Optionee, or in the event of Optionee’s legal incapacity, by Optionee’s
guardian or legal representative acting on behalf of Optionee in a fiduciary
capacity under state law and court supervision.

6.             Notice of Exercise; Payment..

(a)           To the extent then exercisable, the Option may be exercised in
whole or in part by written notice to the Company stating the number of Units
for which the Option is being exercised and the intended manner of payment. The
date of such notice shall be the exercise date. Payment equal to the aggregate
Option Price of the Units being purchased pursuant to an exercise of the Option
must be tendered in full with the notice of exercise to the Company in cash, in
Units, through cashless exercise arrangements, or in any other form of payment
permitted under the Plan.

(b)           As soon as practicable upon the Company’s receipt of Optionee’s
notice of exercise and payment, the Company shall direct the due issuance of the
Units so purchased.

(c)           As a further condition precedent to the exercise of this Option in
whole or in part, Optionee shall comply with all regulations and the
requirements of any regulatory authority having control of, or supervision over,
the issuance of the Units and in connection therewith shall execute any
documents which the Board of the Company shall in its sole discretion deem
necessary or advisable.

7.            Termination of Agreement. The Agreement and the Option granted
hereby shall terminate automatically and without further notice on the earliest
of the following dates:

 

Page 24 of 34



W. Knowlton Performance-Based Option

Exhibit 10.14

 

 

(a)           After Optionee’s termination of employment for any reason, all
unvested Options will be forfeited immediately, and all vested Options shall
remain exercisable until the lesser of (i) ninety (90) days following the
Optionee’s date of termination or (ii) the remaining term of the Option; or

(b)           Ten (10) years from the Effective Time.

8.             Call. The provisions of this Section 8 shall cease to apply
subsequent to the later of (i) one hundred (100) days following a Public
Offering, or (ii) the fifth anniversary of the date hereof.

(a)           On or after the date Optionee exercises all or a portion of an
Option granted hereunder, the Company shall have the right and option to
purchase for a period of 90 days from the date of Optionee’s termination of
employment for any reason (or, if later, for a period of 200 days from the last
date Optionee exercised an Option), and if the Company exercises such right
Optionee shall be required to sell to the Company, any or all of his Units at a
price per Unit equal to the Fair Market Value (as of the date the Company
exercises such right).

(b)           If and to the extent the Options remain exercisable following
Optionee’s termination of employment, as provided in Section 7, the Company
shall, after Optionee’s employment has terminated for any reason, have the right
and option to purchase and if the Company exercises such right, Optionee shall
be required to sell to the Company, any or all of his then outstanding Options
at a price per Option equal to the product of the (i) the excess of Fair Market
Value over the Option Price, and (ii) the number of Units for which such Option
was exercisable.

(c)           If the Company desires to exercise its right to purchase any
Options or Units pursuant to this Section 8, the Company shall, not later than
60 days after the date of the Optionee’s termination of employment (or, with
respect to Section 8(a), if later, 170 days from the last date an Option, or a
portion of an Option, was exercised), send written notice of its intention to
purchase such Units to Optionee. The closing of the purchase shall take place at
the principal office of the Company on the 30th day after the giving of notice
by the Company of its exercise of its option to purchase. The purchase price of
such Options or Units shall be paid only by delivery of a cashier’s check or a
certified check.

(d)           The Company shall have the right to assign any or all of its
rights to purchase Options and/or Units pursuant to this Section 8.

If at any time the Company elects to purchase any Units pursuant to Section 8
hereof, the Company shall pay the purchase price for such Units, by the
Company’s delivery of a bank cashier’s check or certified check; provided that
if a Financing Default exists or, after giving effect to such payment (including
any distribution or loan from an affiliate of the Company to the Company in
connection therewith) would exist, which prohibits such cash payment, the
portion of the cash payment so prohibited (which may not exceed 55% of the
excess of the purchase price over the Option Price (such excess being the
“Spread”)) shall be made, to the extent such payment is not prohibited by a
Financing Default or would not result (after giving effect to any distributions
or loans from an affiliate of the Company to the Company in connection
therewith) in a Financing Default, by the Company’s delivery of a junior
subordinated promissory note (which shall be subordinated and subject in right
of payment to the prior payment of all indebtedness of the Company) of the
Company (a “Junior Subordinated Note”) in a principal amount equal to the amount
of the purchase price which cannot be paid in cash (which may not exceed 55% of
the Spread), payable in up to five equal annual installments commencing on the
first anniversary of the issuance thereof and bearing interest payable annually
at the prime rate listed in the Wall Street Journal (“WSJ”) on the date of
issuance. If the Company will pay any portion of the purchase price for Units
with a Junior Subordinated Note, the Company shall give the Optionee notice of
the amount of such note (which may not exceed 55% of the Spread) at least 20
days prior to such purchase.

9.             No Employment Contract. Nothing contained in this Agreement shall
(a) confer upon Optionee any right to be employed by or remain employed by the
Company or any affiliate, or (b) limit or affect in any manner the right of the
Company or any affiliate to terminate the employment or adjust the compensation
of Optionee.

10.          Taxes and Withholding. The Company may withhold, or require
Optionee to remit to the Company, an amount sufficient to satisfy federal,
state, local or foreign taxes (including the Optionee’s FICA obligation) in
connection with any payment made or benefit realized by Optionee or other person
under this Agreement or otherwise, and if the amounts available to the Company
for such withholding are insufficient, it shall

 

Page 25 of 34



W. Knowlton Performance-Based Option

Exhibit 10.14

 

 

be a condition to the receipt of such payment or the realization of such benefit
that Optionee or such other person make arrangements satisfactory to the Company
for payment of the balance of such taxes required to be withheld.

11.           Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws.

12.           Adjustments. The Units shall be subject to adjustment as provided
in the Plan. The Company agrees to make the adjustments specified in Section 8.2
of the Plan upon the occurrence of any of the events specified therein, or upon
the occurrence of any stock dividend, stock split or distribution (other than an
ordinary cash dividend) or any other event for which adjustment is permitted
under Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder, in order to prevent dilution or enlargement of the
rights of Optionee with respect to the Option.

13.           Relation to Other Benefits. Any economic or other benefit to
Optionee under this Agreement shall not be taken into account in determining any
benefits to which Optionee may be entitled under any profit-sharing, retirement
or other benefit or compensation plan maintained by the Company.

14.           Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of Optionee under this Agreement without Optionee’s prior written consent.

15.           Severability. If one or more of the provisions of this Agreement
is invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated shall be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof shall continue to be
valid and fully enforceable.

16.           Relation to Plan. This Agreement is subject to the terms and
conditions of the Plan. In the event of any inconsistent provisions between this
Agreement and the Plan, the Plan shall govern. The Board of the Company acting
pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein, have the right to determine any questions
which arise in connection with the Option or its exercise.

17.           Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the successors, administrators,
heirs, legal representatives and assigns of Optionee, and the successors and
assigns of the Company.

18.          Governing Law. The interpretation, performance, and enforcement of
this Agreement shall be governed by the laws of the State of Delaware, without
giving effect to the principles of conflict of laws thereof and all parties,
including their successors and assigns, consent to the jurisdiction of the state
and federal courts of Delaware.

19.           Prior Agreement. As of the Effective Time, this Agreement
supersedes any and all prior and/or contemporaneous agreements, either oral or
in writing, between the parties hereto, or between either or both of the parties
hereto and the Company, with respect to the subject matter hereof, other than
the Employment Agreement. Each party to this Agreement acknowledges that no
representations, inducements, promises, or other agreements, orally or
otherwise, have been made by any party, or anyone acting on behalf of any party,
pertaining to the subject matter hereof, which are not embodied herein, and that
no prior and/or contemporaneous agreement, statement or promise pertaining to
the subject matter hereof that is not contained in this Agreement shall be valid
or binding on either party, other than the Employment Agreement.

20.           Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three business days after having been sent by a
nationally recognized overnight courier service such as Federal Express, UPS, or
Purolator, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive offices and to Optionee at his principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
shall be effective only upon receipt.

 

Page 26 of 34



W. Knowlton Performance-Based Option

Exhibit 10.14

 

 

21.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Optionee has executed this Agreement,
as of the day and year first above written.

 

 

Graham Packaging Holdings Company

 

By:__________________________________

Name & Title:

________________________________

OPTIONEE

Name:

 

 

Page 27 of 34



W. Knowlton Performance-Based Option

Exhibit 10.14

 

 

Attachment A

 

 

MOIC

% of Options Vested

3.0x

100%

2.75x

75%

2.50x

50%

2.25x

25%

2.0x

0%

 

 

Values between those listed above will be interpolated.

 

 

 

Page 28 of 34



W. Knowlton Time-Based Option

Exhibit 10.14

 

 

OPTION AGREEMENT

This AGREEMENT (this “Agreement”) is made as of March 28, 2007 (the “Grant
Date”) and effective as of December 4, 2006 by and between Graham Packaging
Holdings Company, a Delaware limited partnership (the “Company”), and Warren D.
Knowlton (“Optionee”).

1.             Certain Definitions. Capitalized terms used, but not otherwise
defined, in this Agreement will have the meanings given to such terms in the
Company’s 2004 Management Option Plan (the “Plan”). As used in this Agreement:

(a)           “Board” means the Board of Directors of the L.P. subsequent to the
incorporation of the L.P. and the substitution of it as successor for the L.P.
as a party to the Employment Agreement. Prior thereto, the Board shall mean the
General Partner (as defined in the LP Agreement).

(b)           “Blackstone” means collectively, Blackstone Capital Partners III
Merchant Banking Fund L.P., Blackstone Offshore Capital Partners III L.P. and
their Affiliates (other than the Company and its Subsidiaries).

(c)           “Cause” means any of the following:

(i)            Optionee commits an act of willful misconduct, fraud,
embezzlement or misappropriation against the Company, the L.P. or any of its
affiliates or subsidiaries, or shall be convicted by a court of competent
jurisdiction of, or shall plead guilty or nolo contendere to, any felony or any
crime involving moral turpitude or any crime which is reasonably likely to
materially adversely affect the reputation of the Company or the L.P. or
Optionee’s ability to perform the duties required under the Agreement; or

(ii)           Optionee commits a material breach of any of the covenants in the
Employment Agreement, which breach has not been remedied within 30 days of
notice thereof by the Company to Optionee.

(d)           “Change of Control” means any of the following events:

(i)            the sale or disposition, in one or a series of transactions, of
all or substantially all the assets of the L.P. to any one or more “persons” or
“groups” (as such terms are defined or used in Sections 13(d)(3) or 14(d)(2) of
the Exchange Act) other than Blackstone;

(ii)           before the effective date of an initial public offering of the
equity securities of the L.P. (or of its successor after conversion to a
corporation) (the “IPO Date”), representatives of Blackstone (individually or in
the aggregate) cease to comprise a majority of the Board;

(iii)          individuals who, as of the IPO Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute a majority of the members
of the Board; provided that any individual who becomes a Director after the IPO
Date whose election or nomination for election by the L.P.’s Shareholders was
approved by a majority of the members of the Incumbent Board (other than an
election or nomination of an individual (i) who is not a representative of
Blackstone and (ii) whose initial assumption of office is in connection with an
actual or threatened “election contest” relating to the election of the
Directors of the L.P. (as such terms are used in Rule 14a-11 under the Exchange
Act), “tender offer” (as such term is used in Section 14(d) of the Exchange Act)
or a proposed merger) shall be deemed to be members of the Incumbent Board; or

(iv)          any person or group, other than Blackstone, is or becomes the
Beneficial Owner, directly or indirectly, of more than 50% of the total voting
power of the then outstanding voting stock of the Company (or any entity which
controls the L.P. or which is a successor to all or substantially all of the
assets of the L.P.), including by way of merger, consolidation, tender or
exchange offer or otherwise (other than an offering of stock to the general
public through a registration statement filed with the Securities and Exchange
Commission) and representatives of Blackstone (individually or in the aggregate)
cease to comprise a majority of the Board.

 

Page 29 of 34



W. Knowlton Time-Based Option

Exhibit 10.14

 

 

Notwithstanding the foregoing, there shall not be Change of Control if, in
advance of such event, Optionee agrees in writing that such event shall not
constitute a Change of Control.

(e)           “Credit Agreement” shall mean the Credit Agreement dated as of
October 7, 2004 among Graham Packaging Holdings Company, Graham Packaging
Company, L.P., GPC Capital Corp. I, the Lenders Named Therein, Deutsche Bank AG
Cayman Islands Branch, Citigroup Global Markets Inc., Goldman Sachs Credit
Partners, L.P., General Electric Capital Corporation and Lehman Commercial Paper
Inc., and any extensions, renewals, refinancings or refundings thereof in whole
or in part.

(f)            “Employment Agreement” means the Employment Agreement, effective
as of December 4, 2006, among the Company, the L.P., and Optionee.

(g)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

(h)           “Financing Default” shall mean an event which would constitute (or
with notice or lapse of time or both would constitute) an event of default
(which event of default has not been cured or waived) under any of the following
as they may be amended from time to time: (i) the Credit Agreement; (ii) the
Indentures and any extensions, renewals, refinancings or refundings thereof in
whole or in part; and (iii) any other agreement under which an amount of
indebtedness of the Company or any of its Subsidiaries is outstanding as of the
time of the aforementioned event, and any extensions, renewals, refinancings or
refundings thereof in whole or in part, (iv) any amendment of, supplement to or
other modification of any of the instruments referred to in clauses (i) through
(iii) above; and (v) any of the securities issued pursuant to or whose terms are
governed by the terms of any of the agreements set forth in clauses (i) through
(iii) above, and any extensions, renewals, refinancings or refundings thereof in
whole or in part.

(i)            “Good Reason” means the termination of Optionee’s employment with
the L.P. within 90 days following the occurrence, without Optionee’s written
consent, of any of the following events:

(i)            the reduction of the Optionee’s position from that of Chief
Executive Officer of the L.P.;

(ii)            a decrease in Optionee’s base salary or target bonus;

(iii)          a reduction in Optionee’s participation in the L.P.’s benefit
plans and policies to a level materially less favorable to Optionee unless such
reduction applies to a majority of senior level executives;

(iv)          a material reduction in (a) agreed level of transportation, (b)
York, Pennsylvania accommodations or (c) remote office support, as described in
Sections 5.6 and 5.7 of the Employment Agreement; or

(v)           any other material breach by the Company or the L.P. of the
Employment Agreement, which breach has not been remedied within 30 days of
notice thereof by Optionee to the Company.

(j)            “Indentures” shall mean the indentures dated as of October 7,
2004 among Graham Packaging Company, L.P., GPC Capital Corp. I, Graham Packaging
Holdings Company, and The Bank of New York.

(k)           “L.P.” means Graham Packaging Company, L.P., a Delaware limited
partnership.

(l)            “LP Agreement” means the Amended and Restated Agreement of
Limited Partnership of Graham Packaging Company.

2.            Grant of Option. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to Optionee an option (the “Option”) to purchase 295.7 Units (the
“Units”) at a price (the “Option Price”) of $38,683.50 per Unit, which is not
less than the Fair Market Value per Unit on the Grant Date, subject to
adjustment. The Option may be exercised from time to time in accordance with the
terms of this Agreement.

 

Page 30 of 34



W. Knowlton Time-Based Option

Exhibit 10.14

 

 

3.            Term of Option. The term of the Option shall commence at the Grant
Date and, unless earlier terminated in accordance with Section 7 hereof, shall
expire ten (10) years from the Effective Time.

4.             Right to Exercise. Unless terminated as hereinafter provided, the
Option shall become exercisable only as follows:

(a)           The Option shall become exercisable with respect to 20% of the
Units on the first anniversary of the Effective Time, an additional 40% of the
Units on the second anniversary of the Grant Date, an additional 20% of the
Units on the third anniversary of the Grant Date and an additional 20% of the
Units on the fourth anniversary of the Grant Date if Optionee remains in the
continuous employ of the L.P. as of each such date.

(b)           Notwithstanding the foregoing, the Options granted hereby shall
become immediately exercisable upon the occurrence of a Change of Control if
Optionee remains in the continuous employ of the L.P. until the date of the
consummation of such Change of Control.

(c)           Optionee shall be entitled to the privileges of ownership with
respect to the Units purchased and delivered to Optionee upon the exercise of
all or part of this Option, subject to Section 8 hereof. No election to exercise
any Option granted hereunder shall become effective unless and until the
Optionee executes a counterpart of the Company’s Agreement of Limited
Partnership in order to become bound thereby.

(d)           Notwithstanding anything to the contrary in this Agreement, in the
event that Optionee’s employment is terminated by the L.P. without Cause or by
Optionee for Good Reason, in either case in contemplation of a pending Change of
Control, Optionee shall be deemed to remain in the continuous employ of the L.P.
until the effective date of such Change of Control provided that the Change of
Control occurs within one year after Optionee’s termination of employment.

5.             Option Nontransferable. Optionee may not transfer or assign all
or any part of the Option other than by will or by the laws of descent and
distribution. This Option may be exercised, during the lifetime of Optionee,
only by Optionee, or in the event of Optionee’s legal incapacity, by Optionee’s
guardian or legal representative acting on behalf of Optionee in a fiduciary
capacity under state law and court supervision.

6.             Notice of Exercise; Payment..

(a)           To the extent then exercisable, the Option may be exercised in
whole or in part by written notice to the Company stating the number of Units
for which the Option is being exercised and the intended manner of payment. The
date of such notice shall be the exercise date. Payment equal to the aggregate
Option Price of the Units being purchased pursuant to an exercise of the Option
must be tendered in full with the notice of exercise to the Company in cash, in
Units, through cashless exercise arrangements, or in any other form of payment,
permitted under the Plan.

(b)           As soon as practicable upon the Company’s receipt of Optionee’s
notice of exercise and payment, the Company shall direct the due issuance of the
Units so purchased.

(c)           As a further condition precedent to the exercise of this Option in
whole or in part, Optionee shall comply with all regulations and the
requirements of any regulatory authority having control of, or supervision over,
the issuance of the Units and in connection therewith shall execute any
documents which the Board of the Company shall in its sole discretion deem
necessary or advisable.

7.            Termination of Agreement. The Agreement and the Option granted
hereby shall terminate automatically and without further notice on the earliest
of the following dates:

(a)           After Optionee’s termination of employment for any reason, all
unvested Options will be forfeited immediately, and all vested Options shall
remain exercisable until the lesser of (i) ninety (90) days following the
Optionee’s date of termination or (ii) the remaining term of the Option; or

(b)           Ten (10) years from the Effective Time.

8.             Call. The provisions of this Section 8 shall cease to apply
subsequent to the later of (i) one hundred (100) days following a Public
Offering, or (ii) the fifth anniversary of the date hereof.

 

Page 31 of 34



W. Knowlton Time-Based Option

Exhibit 10.14

 

 

(a)           On or after the date Optionee exercises all or a portion of an
Option granted hereunder, the Company shall have the right and option to
purchase for a period of 90 days from the date of Optionee’s termination of
employment for any reason (or, if later, for a period of 200 days from the last
date Optionee exercised an Option), and if the Company exercises such right
Optionee shall be required to sell to the Company, any or all of his Units at a
price per Unit equal to the Fair Market Value (as of the date the Company
exercises such right).

(b)           If and to the extent the Options remain exercisable following
Optionee’s termination of employment, as provided in Section 7, the Company
shall, after Optionee’s employment has terminated for any reason, have the right
and option to purchase and if the Company exercises such right, Optionee shall
be required to sell to the Company, any or all of his then outstanding Options
at a price per Option equal to the product of the (i) the excess of Fair Market
Value over the Option Price, and (ii) the number of Units for which such Option
was exercisable.

(c)           If the Company desires to exercise its right to purchase any
Options or Units pursuant to this Section 8, the Company shall, not later than
60 days after the date of the Optionee’s termination of employment (or, with
respect to Section 8(a), if later, 170 days from the last date an Option, or a
portion of an Option, was exercised), send written notice of its intention to
purchase such Units to Optionee. The closing of the purchase shall take place at
the principal office of the Company on the 30th day after the giving of notice
by the Company of its exercise of its option to purchase. The purchase price of
such Options or Units shall be paid only by delivery of a cashier’s check or a
certified check

(d)           The Company shall have the right to assign any or all of its
rights to purchase Options and/or Units pursuant to this Section 8.

If at any time the Company elects to purchase any Units pursuant to Section 8
hereof, the Company shall pay the purchase price for such Units, by the
Company’s delivery of a bank cashier’s check or certified check; provided that
if a Financing Default exists or, after giving effect to such payment (including
any distribution or loan from an affiliate of the Company to the Company in
connection therewith) would exist, which prohibits such cash payment, the
portion of the cash payment so prohibited (which may not exceed 55% of the
excess of the purchase price over the Option Price (such excess being the
“Spread”)) shall be made, to the extent such payment is not prohibited by a
Financing Default or would not result (after giving effect to any distributions
or loans from an affiliate of the Company to the Company in connection
therewith) in a Financing Default, by the Company’s delivery of a junior
subordinated promissory note (which shall be subordinated and subject in right
of payment to the prior payment of all indebtedness of the Company) of the
Company (a “Junior Subordinated Note”) in a principal amount equal to the amount
of the purchase price which cannot be paid in cash (which may not exceed 55% of
the Spread), payable in up to five equal annual installments commencing on the
first anniversary of the issuance thereof and bearing interest payable annually
at the prime rate listed in the Wall Street Journal (“WSJ”) on the date of
issuance. If the Company will pay any portion of the purchase price for Units
with a Junior Subordinated Note, the Company shall give the Optionee notice of
the amount of such note (which may not exceed 55% of the Spread) at least 20
days prior to such purchase.

9.             No Employment Contract. Nothing contained in this Agreement shall
(a) confer upon Optionee any right to be employed by or remain employed by the
Company or any affiliate, or (b) limit or affect in any manner the right of the
Company or any affiliate to terminate the employment or adjust the compensation
of Optionee.

10.          Taxes and Withholding. The Company may withhold, or require
Optionee to remit to the Company, an amount sufficient to satisfy federal,
state, local or foreign taxes (including the Optionee’s FICA obligation) in
connection with any payment made or benefit realized by Optionee or other person
under this Agreement or otherwise, and if the amounts available to the Company
for such withholding are insufficient, it shall be a condition to the receipt of
such payment or the realization of such benefit that Optionee or such other
person make arrangements satisfactory to the Company for payment of the balance
of such taxes required to be withheld.

11.           Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws.

12.           Adjustments. The Options shall be subject to adjustment as
provided in the Plan. The Company agrees to make the adjustments specified in
Section 8.2 of the Plan upon the occurrence of any of the events

 

Page 32 of 34



W. Knowlton Time-Based Option

Exhibit 10.14

 

 

specified therein, or upon the occurrence of any stock dividend, stock split or
distribution (other than an ordinary cash dividend) or any other event for which
adjustment is permitted under Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations thereunder, in order to prevent dilution or
enlargement of the rights of Optionee with respect to the Option.

13.           Relation to Other Benefits. Any economic or other benefit to
Optionee under this Agreement shall not be taken into account in determining any
benefits to which Optionee may be entitled under any profit-sharing, retirement
or other benefit or compensation plan maintained by the Company.

14.           Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of Optionee under this Agreement without Optionee’s prior written consent.

15.           Severability. If one or more of the provisions of this Agreement
is invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated shall be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof shall continue to be
valid and fully enforceable.

16.           Relation to Plan. This Agreement is subject to the terms and
conditions of the Plan. In the event of any inconsistent provisions between this
Agreement and the Plan, the Plan shall govern. The Board of the Company acting
pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein, have the right to determine any questions
which arise in connection with the Option or its exercise.

17.           Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the successors, administrators,
heirs, legal representatives and assigns of Optionee, and the successors and
assigns of the Company.

18.          Governing Law. The interpretation, performance, and enforcement of
this Agreement shall be governed by the laws of the State of Delaware, without
giving effect to the principles of conflict of laws thereof and all parties,
including their successors and assigns, consent to the jurisdiction of the state
and federal courts of Delaware.

19.           Prior Agreement. As of the Effective Time, this Agreement
supersedes any and all prior and/or contemporaneous agreements, either oral or
in writing, between the parties hereto, or between either or both of the parties
hereto and the Company, with respect to the subject matter hereof, other than
the Employment Agreement. Each party to this Agreement acknowledges that no
representations, inducements, promises, or other agreements, orally or
otherwise, have been made by any party, or anyone acting on behalf of any party,
pertaining to the subject matter hereof, which are not embodied herein, and that
no prior and/or contemporaneous agreement, statement or promise pertaining to
the subject matter hereof that is not contained in this Agreement shall be valid
or binding on either party, other than the Employment Agreement.

20.           Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three business days after having been sent by a
nationally recognized overnight courier service such as Federal Express, UPS, or
Purolator, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive offices and to Optionee at his principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
shall be effective only upon receipt.

21.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Optionee has executed this Agreement,
as of the day and year first above written.

 

Page 33 of 34



W. Knowlton Time-Based Option

Exhibit 10.14

 

 



Graham Packaging Holdings Company

 

By:__________________________________

Name & Title:

 

_____________________________________

OPTIONEE

Name:

 

 

 

 

 

 

 

 

 

 

 

 

Page 34 of 34

 

 